                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    REX D. GARNER, ESQ.
                                                                 Nevada Bar. No. 9401
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: rex.garner @akerman.com

                                                            7    Attorneys for U.S. Bank As Trustee For GSAA
                                                                 Home Equity Trust 2006-9, Asset-Backed
                                                            8    Certificates, Series 2006-9

                                                            9                                    UNITED STATES DISTRICT COURT
                                                            10                                          DISTRICT OF NEVADA

                                                            11   U.S. BANK AS TRUSTEE FOR GSAA HOME                     Case No.: 2:15-cv-01177-GMN-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 EQUITY TRUST 2006-9, ASSET-BACKED
                                                            12   CERTIFICATES, SERIES 2006-9
                      LAS VEGAS, NEVADA 89134




                                                                                                                        STIPULATION AND ORDER TO
AKERMAN LLP




                                                            13                                   Plaintiff,             EXTEND BRIEFING DEADLINES ON
                                                                                                                        MOTIONS FOR SUMMARY JUDGMENT
                                                            14   v.                                                     [ECF NO. 123 & 124]

                                                            15   DIAMOND          CREEK     HOMEOWNERS'                 [FIRST REQUEST]
                                                                 ASSOCIATION; UNDERWOOD PARTNERS
                                                            16   LLC; NV EAGLES LLC; DOE INDIVIDUALS
                                                                 I-X, inclusive, and ROE CORPORATION I-X,
                                                            17   inclusive,

                                                            18                                   Defendants.

                                                            19
                                                                 AND ALL RELATED ACTIONS.
                                                            20

                                                            21

                                                            22                Plaintiff/Counter-Defendant U.S. Bank As Trustee For GSAA Home Equity Trust 2006-9,
                                                            23   Asset-Backed Certificates, Series 2006-9 (U.S. Bank and Defendant/Counter-Claimant/Third Party
                                                            24   Plaintiff NV Eagles LLC (NV Eagles, collectively the parties), by and through their undersigned
                                                            25   counsel, hereby stipulate and agree as follows:
                                                            26                1.    NV Eagles filed its motion for summary judgment on March 12, 2020 [ECF No. 123].
                                                            27                2.    U.S. Bank filed its renewed motion for summary judgment on March 16, 2020 [ECF
                                                            28   No. 124].

                                                                                                                   1
                                                                 52584999;1
                                                            1                 3.     U.S. Bank's opposition to NV Eagles' motion for summary judgment is due on or

                                                            2    before April 2, 2020 [ECF No. 123].

                                                            3                 4.     NV Eagles' opposition to U.S. Bank's renewed motion for summary judgment is due

                                                            4    on or before April 6, 2020 [ECF No. 124].

                                                            5                 5.     The parties stipulate and agree to allow U.S. Bank an additional fourteen (14) days,

                                                            6    up to and including Thursday, April 16, 2020, to file an opposition to NV Eagles' motion for

                                                            7    summary judgment.

                                                            8                 6.     The parties also stipulate and agree to allow NV Eagles an additional fourteen (14)

                                                            9    days, up to and including Monday, April 20, 2020, to file an opposition to U.S. Bank's renewed
                                                            10   motion for summary judgment.
                                                            11                This is the first request for an extension of these deadlines. This request is not made to cause
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   any undue delay or prejudice to any party.
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   DATED: April 2, 2020.                                     DATED: April 2, 2020
                                                            14   AKERMAN LLP                                               HONG & HONG LAW OFFICE
                                                            15
                                                                 /s/ Rex D. Garner                                         /s/ Joseph Y. Hong
                                                            16   MELANIE D. MORGAN, ESQ.                                   JOSEPH Y. HONG, ESQ.
                                                                 Nevada Bar No. 8215                                       Nevada Bar No. 5995
                                                            17   REX D. GARNER, ESQ.                                       1980 Festival Plaza Drive, Suite 650
                                                                 Nevada Bar No. 9401                                       Las Vegas, Nevada 89135
                                                            18   1635 Village Center Circle, Suite 200
                                                            19   Las Vegas, Nevada 89134                                   Attorney for NV Eagles LLC

                                                            20   Attorneys for U.S. Bank As Trustee For GSAA
                                                                 Home Equity Trust 2006-9, Asset-Backed
                                                            21   Certificates, Series 2006-9
                                                            22
                                                                                                                     ORDER
                                                            23
                                                                              IT IS SO ORDERED.
                                                            24
                                                                                                                            _________________________________
                                                            25                                                               Gloria M. Navarro, District Judge
                                                            26                                                               UNITED STATES DISTRICT COURT
                                                                                                                             Case No.: 2:15-cv-01177-GMN-NJK
                                                            27
                                                                                                                                        2 day of April, 2020.
                                                                                                                            DATED this ___
                                                            28

                                                                                                                       2
                                                                 52584999;1
